KAREN R. BAKER, Justice, dissenting. The ultimate question presented in this case is whether the circuit court lacked subject-matter jurisdiction. It did not. The majority characterizes the circuit court’s dismissal of claims that were properly before the court as a lack of subject-matter jurisdiction, which completely dilutes our jurisprudence regarding subject-matter jurisdiction. The State attempts to couch the issue as one of jurisdiction to avoid the fact that no objection was made below, which would have been necessary to preserve this issue for our review as a Rule 3 appeal.1  Inin considering whether the instant facts present an alternative to a Rule 3 appeal, the majority relies on State v. Boyette, 362 Ark. 27, 207 S.W.3d 488 (2005). Boyette is distinguishable because there the trial court erred in considering a motion after the deadline for filing posttrial motions had passed. Id. Further, even if the motion was properly made, the court ruled on the motion after the motion had been deemed denied under Ark. R.Crim. P. 33.3(c). Id. It is one thing to assert that a court lost jurisdiction by deciding the controversy outside the time constraint imposed by statute, thereby relinquishing jurisdiction, and quite another to hold that a court erred in exercising authority over parties and a subject matter that are properly before it. Looking at the pleadings filed in this case, the circuit court plainly had subject-matter jurisdiction to address the matter. See, e.g., State v. Watson, 307 Ark. 383, 820 S.W.2d 59 (1991). In Watson, we determined that while the trial court erred in dismissing the information based upon a proffer of facts at a pretrial hearing, the trial court did not lack jurisdiction over the subject matter. Id. “Jurisdiction is the power of the court to hear and determine a cause, including the power to enforce its judgment; it is the power to hear and determine the subject matter in controversy between the parties.” Id. at 335, 820 S.W.2d at 60. li2This court in Watson refused to allow the State to use lack of jurisdiction as a means to reach an issue to which the State failed to object below; however, now the majority allows the State to do just the thing that we opposed in Watson. Where we have heretofore sought to maintain the line between complete want of jurisdiction and error in the exercise of jurisdiction properly conferred, the decision in this case blurs that line and continues an erosion in our interpretation of the concept of subject-matter jurisdiction. See Arkansas Dep’t of Human Servs, v. Circuit Court of Sebastian County, 363 Ark. 389, 214 S.W.3d 856 (2005); Young v. Smith, 331 Ark. 525, 964 S.W.2d 784 (1998); Lamb & Rhodes v. Howton, 131 Ark. 211, 198 S.W. 521 (1917). Accordingly, I dissent. HENRY, J., joins.  . The majority reaches the conclusion that the circuit court lacked subject-matter jurisdiction, granting a writ of certiorari as a remedy, remarkably without deciding whether the State could bring this appeal under Rule 3 of the Arkansas Rules of Appellate Procedure. See Ark. R.App. P.-Civ. 2(c)(1) (2010) and Ark. R.App. P.-Crim. 3(b) & (c) (2010).